Per Curiam.
Subsequent to the perfecting of this appeal appellant filed in this court a petition for leave to file a petition for writ of error coram nobis in the trial court during the pendency of this appeal. This petition was granted and the trial court directed to certify its action on the petition for writ of error coram nobis to this court.
On March 14, 1956, the trial court filed its report of the hearings on appellant’s petition for the writ stating that defendant-appellant had been granted a new trial.
On April 4, 1956, appellant filed his motion to dismiss the appeal herein. Because the relief which appellant sought by his appeal herein has been granted to him in the coram nobis proceeding, the question presented by his appeal is now moot.
The petition to dismiss is sustained and the appeal herein is hereby dismissed.
Note. — Reported in 133 N. E. 2d 864.